DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Applicant's amendment and response filed on 6/7/2021 has been received and entered in to the case. 
	Claim 2-5, 9, 11, 18 has/have been canceled, claim 31-32 is/are newly added, and claims 1, 6-8, 10, 12-17 and 19-32 have been considered on the merits. All arguments have been fully considered. 
	
The following claim rejection has been modified from the claim rejection presented in the previous OA mailed on 4/6/2021 in order to address the newly added limitations and claims (see in bold). 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 6-8, 10, 12-17 and 19-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US 2007/0128722; of record) in view of Kim et al. (2007, Nishimura et al. (2015, Regenerative Therapy).
Lin et al. teach a method for osteogenic differentiation of human mesenchymal stem cells (MSCs) in a culture dish coated with ECM (paras. 70, 76), and the culture medium for osteogenic differentiation contains glycerolphosphate (i.e. -glycerophosphate) and ascorbate-2-phosphate (i.e. ascorbic acid) (para. 41).  Lin et al. teach that ECM proteins include laminin (para. 27).
Lin et al. do not teach the use of a microfluidic device for the method.
Kim et al. teach a microfluidic device/channel for perfusion culture for various cell types (see entire document; p.687; p.683). Kim et al. teach that cell substrates including laminin (p.683, 1st col., last para.). Kim et al. teach the use of ECM for cell seeding and immobilization (p.687, 3. Microfluidic perfusion culture system operation). 
It would have been obvious to a person skilled in the art to use the microfluidic device/channels of Kim et al. for the method of Lin et al. 
A person of ordinary skill in the art would have motivated to use the microfluidic device of Kim et al. because the microfluidic device/channels of Kim et al. can provide cell-matrix interaction microenvironment and support various cell types including MSCs. Thus, one skilled in the art would recognize that the microfluidic device/channels of Kim et al. is suitable culture system for the method of Lin et al. with a reasonable expectation of success.
st col.). It is known in the art the PDMS is a porous flexible membrane, and the instant specification discloses PDMS membrane as a substrate for ECM coating (para. 128). It would have been obvious to a person skilled in the art to the microfluidic device taught by Kim et al. can be made of PDMS membrane, and the PDMS membrane is coated with ECM for cell seeding and immobilization of MSCs with a reasonable expectation of success. 
Regarding the MSCs attach to the membrane to produce attached MSCs, when MSCs of Lin et al. are attached to the PDMS membrane coated with the ECM, the MSCs would be attached MSCs.
Regarding the seeding step (i.e. step (a)) of claim 1 carried out in the absence of flow until the MSCs attach to the membrane, and flowing the medium in steps (b) and (c) (i.e. claims 1, 3 and 5), Kim et al. teach a static incubation for cells to adhere to the surface of the microfluidic device, and start perfusion, i.e. medium flow (see Fig. 5B; p.687, “Cell seeding for 2D culture”), and once the cells are immobilized, perfusion starts with optimization for proliferation or differentiation (p.688, 3.2. Microfluidic perfusion culture). It is understood that the “static” incubation taught by Kim et al. is for allowing cells to attach to the substrate (i.e. laminin-coated; or ECM-coated PDMS membrane of the microfluidic device) because one skilled in the art would recognize that cells need to settle down on the surface of the substrate for attachment and the flow would hinder the attachment, and once the MSCs are attached and immobilized, 
Regarding the seeding step (i.e. step (a)), the flowing step (i.e. step (b)) of claim 1 carried out in the absence of BMP2, and the contacting step with an osteogenic medium containing BMP2 (i.e. step (c)), Lin et al. in view of Kim et al. do not teach the limitation. 
It is known in the art that BMP2 is an osteogenic factor according to Maegawa et al. Maegawa et al. teach that BMP2 enhances osteoblastic differentiation of mesenchymal stem cells (see entire document). It would have been obvious to a person skilled in the art to use BMP2 for differentiating MSCs into osteogenic lineage using an osteogenic medium. 
Regarding the flowing the culture medium without BMP2 (step (b) of claims 1 and 8), it is submitted that one skilled in the art would not use BMP2 during the proliferation of the cells after seeding because the MSCs are needed to be settled and attached to the microfluidic device and proliferate prior to differentiation, and one skilled in the art would not stimulate the MSCs during proliferation with BMP2 that induces differentiation. Rather only after the MSCs are proliferated to the desired cell density for the subsequent differentiation, then one skilled in the art would use an osteogenic medium comprising BMP2 for the intended osteogenic differentiation. Thus, it would have been obvious to a person skilled in the art not to use BMP2 in the step of seeding and proliferating the MSCs of Lin et al. in the microfluidic device of Kim et al. but use BMP2 for the purpose of the osteogenic differentiation after the seeding and proliferation with a reasonable expectation of success.
flowing the osteogenic medium in step (d) of claim 1, since Kim et al. teach the use of a microfluidic perfusion system for perfusion (i.e. flow) of a medium for the cells to proliferate or differentiate, and Maegawa et al. teach the use of an osteogenic medium for differentiation of MSCs as discussed above, one skilled in the art would recognize that the combined teachings of Lin in view of Kim and Maegawa et al. would render the claimed step of flowing an osteogenic medium for the contacting step of the confluent MSCs with an osteogenic medium containing BMP2 with a reasonable expectation of success.
Regarding the step (d) to produce, 3 weeks after the seeding, a higher level of expression of at least one of osteocalcin, bsp, opn and collagen type I in the differentiated cells compared to the absence of flowing of the osteogenic medium, this limitation is directed to the intended purpose. Since the method steps of Lin et al. in view of Kim et al. and Maegawa et al. are substantially similar, if not identical, to the claimed process steps, the results are expected the same. 
Furthermore, Kreke et al. teach that bone marrow stromal cells (mesenchymal stem cells) express significantly higher level of collagen 1a1 (type 1), OPN, BSP and OCN under flow (shear stress) due to flow-induced activation of mechanotransductive signaling pathways, and expression of bone matrix proteins typically do not appear until after 2-3 weeks in osteogenic media (p.531, 1st col., 1st para.). Since Kim et al. teach a shear stress cause by laminar flow in microfluidic systems (p.681, Introduction; p.685, 2nd col., Cell culture chamber), one skilled in the art would expect that the laminar flow of the osteogenic medium in the microfluidic device in the combined teachings of Lin, Kim, and Maegawa would activate the mechanotransductive signaling pathways in after 2-3 weeks of seeding MSCs as claimed.
Regarding claim 6, Lin et al. teach the culture medium for osteogenic differentiation contains glycerolphosphate (i.e. -glycerophosphate) and ascorbate-2-phosphate (i.e. ascorbic acid) (para. 41). 
Regarding claim 7, Kim et al. teach that current microfluidic perfusion culture systems routinely measure metabolite and protein production as indicators of the cells’ condition in the system (p.692, 1st col., 1st full para.). Thus, it would have been obvious to a person skilled in the art to use the means to measure metabolite and/or protein production to determine the status of the cells without removing the cells from the device (i.e. non-invasive) in the method of Lin et al. in view of Kim et al. and Maegawa et al. with a reasonable expectation of success. 
Regarding claims 21-22 and 24 directed to the 3D matrix, 3D gel, or 3D ECM, Lin et al. teach Matrigel, and it is considered that the Matrigel is a 3D gel/matrix/ECM.
Regarding claim 23 directed to decellularized matrix, the ECM of Lin et al. is prepared by lyzing fibroblast with an alkali solution (para. 27), and thus, the ECM of Lin et al. is considered as decellularized ECM.
Regarding claim 25 directed to the cell culture compartment, Kim et al. teach the cell culture chambers in microfluidic systems (Fig. 4), and the chamber is considered as cell culture compartment.
Regarding claims 26 and 28 directed to the surface of the microfluidic device being surface of channels, or first and second channels, Kim et al. teach channels interconnected in the microfluidic device, and there are three channels, for example, in 
Regarding claim 27 directed to the step of applying mechanical stimulation to the cells, Kim et al. teach that fluid flow in the microfluidic device would exert controlled application of mechanical forces (see abstract). Thus, it is considered that the fluid flow in the microfluidic device would be the same as applying mechanical stimulation as claimed.
Regarding the flowing step until the production of confluent MSCs (step (b) of claim 1) or the co-culture with endothelial cells attached to a second surface of the membrane (claims 29-30), Lin et al. in view of Kim et al. and Maegawa et al. do not particularly teach the limitation. 
However, it is well known in the art that MSCs are differentiated into osteogenic lineage as a monolayer culture or under a co-culture condition with endothelial cells according to Bohrnsen et al. (Fig. 1).
It would have been obvious to a person skilled in the art to try to grow MSCs to form a monolayer and then once the monolayer is formed (i.e. confluent MSCs), or co-culturing the MSCs along with endothelial cells, and then the MSCs are differentiated in the presence of an osteogenic medium comprising BMP2 as taught by Lin et al. in view of Kim et al. and Maegawa et al. A person of ordinary skill in the art would have motivated to form a monolayer of MSCs or to co-culture with endothelial cells because Bohrnsen et al. teach that the monolayer culture or the co-culturing with endothelial 
Regarding the first and second channels are in fluidic communication (claim 29), it would have been obvious to a person skilled in the art to use different channels in the microfluidic device of Kim et al. since Kim et al. teach a configuration of channels interconnected (Fig. 6D), and one skilled in the art would recognize that each channel of the microfluidic device can be used for different type of cells, i.e. MSCs and endothelial cells for the co-culturing as taught by Bohrnsen et al. with a reasonable expectation of success. 
Regarding the newly added claims 31-32, the steps of the claims are overlapping with claim 1, 8 and/or 12. Thus, the combined teachings of Lin et al. in view of Kim et al. and Maegawa et al. would render the steps of claims 31-32 obvious except the limitation directed to a higher level of proliferation in the presence of the flowing of the osteogenic medium compared to in the absence of the flowing of the osteogenic medium in step (d).
While the cited references above do not particularly teach the limitation, however, the Examiner take a position that since the method steps of Lin et al. in view of Kim et al. and Maegawa et al. are substantially similar, if not identical, to the claimed method steps, the results obtained from the method steps of Lin et al. in view of Kim et al. and Maegawa et al. would be expected identical to the results obtained by the claimed method steps.
Furthermore, Nishimura et al. teach that MSCs cultured in an osteogenic differentiation medium (ODM) under dynamic cultivation condition (fluid flow; flow shear stress) had a significant increase in the cell number compared to those cultured under static condition after 14 days (see Fig. 7). This teaching is consistent with the claimed result based on Fig. 6C of the instant application. Therefore, one skilled in the art would expect a higher level of proliferation of MSCs under flowing condition of the osteogenic medium as claimed for the method of Lin et al. in view of Kim et al. and Maegawa et al. 
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 

Response to Arguments
Applicant's arguments filed 6/7/2021 have been fully considered but they are not persuasive.
Applicant argued that Kreke et al., which was cited for the inherent feature of the combined teachings of Lin et al. in view of Kim et al. and Maegawa et al., do not teach the limitation of independent claims 1, 8 and 12 and dependent claim 32 of flowing osteogenic differentiation media “3 weeks after the seeding”. Applicant is reminded that Kreke et al. is not cited for addressing the claimed steps, rather the inherent feature of MSCs cultured in an osteogenic medium under a flowing condition. Even if Kreke et al. do not particularly teach the duration of “3 weeks after the seeding” of flowing the medium, however, Kreke et al. teach that the MSCs were cultured statically for 6 days to achieve a confluent monolaer and then subjected to shearing flow (p.530, 2nd col. “Bone marrow stromal cells”), and the flowing was carried out for 24 h continuous flow and an additional 13 days of continuous flow (thus, total 14 days of continuous flow) 
Applicant alleged that the teaching of Kreke et al. teaches away from the claimed invention. The Examiner respectfully disagrees with the applicant’s allegation. Kreke et al. teach that 24h of either continuous or intermittent flow followed by 13 days of static culture significantly elevated Colla1, OPN, BSP and OCN compared to static control. This teaching does not mean that 13 days of static culture after 24h flow is required for the significant elevation of the osteogenic markers, and thus, one cannot conclude based on Kreke et al.’s teaching that it teaches away from using a longer period of flowing the osteogenic medium (e.g. 14 days or more of continuous flow). 
Furthermore, it is known in the art that the use of shear stress (fluid flow) for a longer period (e.g. 2 weeks) in order to obtain improved proliferation and differentiation of MSCs in an osteogenic medium. Nishimura et al. as newly cited in the claim rejection above, teach that a longer period (e.g. 14 days) of dynamic culture (fluid flow causing shear stress) of osteogenic medium resulting in differentiation of MSCs into the osteogenic lineage with expression of osteopontin, which is not expressed in the static condition (p.29, 2nd col. of Nishimura).  
Based on the above discussion, the combined teachings of Lin et al. in view of Kim et al. and Maegawa et al. along with Bohrnsen et al., Kreke et al. and Nishimura et al. would render the claimed invention obvious.

Conclusion
No claim is allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAEYOON KIM whose telephone number is (571)272-9041.  The examiner can normally be reached on 9-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TAEYOON KIM/Primary Examiner, Art Unit 1632